LAW OFFICES OF
ROBERT G. STAHL, LLC
ROBERT G. STAHL♦
LAURA K. GASIOROWSKI•‡                                                                ♦ CERTIFIED BY THE SUPREME COURT
ANDREW OLESNYCKY♦ •                                                                    OF N.J. AS A CRIMINAL TRIAL ATTORNEY


• Also Admitted in NY
‡ Also Admitted in LA                                                                           WRITER’S E-MAIL:
                                                                                                RSTAHL@STAHLESQ.COM




                                               September 11, 2019

           Via ECF
           Hon. James L. Cott, U.S.M.J.
           U.S. District Court, Southern District of New York
           500 Pearl Street,
           New York, New York 10007

                    Re:   U.S. v. John DeFalco, Case No. 19-cr-472

           Judge Cott:

                   On September 9, we filed a motion seeking to modify Mr. DeFalco’s conditions
           of release to remove him from home confinement and electronic monitoring. Also, on
           September 9, the government filed a motion to revoke Mr. DeFalco’s bail and to detain
           him pending trial based upon alleged violations of the conditions of release. This letter-
           brief addresses the government’s motion. We will not go into the alleged facts in detail in
           this submission, but rather discuss the alleged facts as applied to the relevant case law
           and how the alleged proffered evidence falls well short of clear and convincing evidence
           to prove a violation in the conditions of release. As such, no revocation is warranted. At
           the hearing scheduled for tomorrow, September 12 at 11 a.m., we will rebut the
           allegations in detail.

                                                Procedural History

                   On June 27, 2019, John DeFalco and Salvatore Tagliaferro were arrested on
           Indictment 19 Crim 472. The indictment alleges that Tagliaferro, as President of Local
           926, and DeFalco as Vice President of Local 157, conspired with each other and others to
           accept cash bribes for admission into Local 926. They are charged with Conspiracy,
           Count One; Conversion of Union Assets, Count Two; and Honest Services Fraud, Count
           Three. DeFalco alone is charged with witness tampering in Count Four and obstruction of
           justice in Court Five. A detention hearing was held before Magistrate-Judge Lehrburger.
           The government sought detention based upon the alleged witness tampering and
           obstruction of justice.

                                 53 CARDINAL DRIVE, 3RD FLOOR, WESTFIELD, NJ 07090
                                           P 908.301.9001/F 908.301.9008
                                                WWW.STAHLESQ.COM

                               NY OFFICE: 52 DUANE STREET, 7TH FLOOR, NEW YORK, NY 10007
September 11, 2019
Page 2 of 6

        After hearing argument from both sides on June 27, the Magistrate found that
detention was not appropriate and set conditions of release as follows:

   1. $500,000 unsecured bond;
   2. Two financially responsible co-signors;
   3. Home detention with location monitoring except for employment, religious
      services, attorney visits, court appearances, and other approved activities;
   4. Travel restricted to SDNY, EDNY and New Jersey;
   5. No communications with witnesses or victims except in the presence of counsel;
   6. No employment with Local 157;
   7. Seek and maintain full time stationary employment; and
   8. May not maintain a cellphone except as directed by Pretrial Services.

        Mr. DeFalco was released that day. On July 16, 2019, the parties agreed to a
modification that permitted Mr. DeFalco to travel to New York to seek and secure
employment at a non-Carpenter Union job site approved by Pretrial Services. (ECF
Document 18). Despite the publicity attendant with the arrest, and several contacts with
prospective employers by the DOL agent, Mr. DeFalco was able to secure full-time
employment with Dolphin Construction Management LLC. After Mr. DeFalco secured
full-time employment, Pretrial Services permitted him to have a cellphone so that they
could reach him at any time during the day, and for DeFalco to use it for work and
family.

                                       Background

        John DeFalco is 51 years old and was born and raised in New Jersey. He has been
employed his entire adult life, and since 1986, with Carpenters’ Union Local 157. He is a
foreman/supervisor and Vice President of the Carpenters’ Union. His mother and sister
both live in New Jersey. He had one minor brush with the law 30 odd years ago for
possession of steroids and received probation. John is married to Coleen and has two
daughters. His eldest just started college at Sacred Heart University in Fairfield,
Connecticut. His youngest daughter is in high school in New Jersey. John is a caring and
supportive father and husband. He was married to Collen for 25 years. Although they
divorced for a year, they have been back together for the past 3 years. John pays monthly
child support, and is responsible for half of his daughter’s college tuition and medical
insurance.

        Mr. DeFalco completely refutes the allegations against him. In order to put this in
context, some background on the ongoing divisions and factions in the Carpenters’ Union
is necessary.

         In November 2018, DeFalco and other union officials began working with a civil
attorney to draft a suit against certain union officials improper and perhaps illegal
activities with respect to, among other things, elections. The District Council had
previously been found to have violated election rules, and prior presidents had been
removed for corruption. The Court appointed Monitor for many years and knew of
September 11, 2019
Page 3 of 6

DeFalco and Tagliaferro’s dedication to the Union and that they were trying to clean
house. It is well-known that there are many factions out to destroy DeFalco and
Tagliaferro.

        There are distinct and opposing factions within the Carpenters’ Union and the
District Council. Lines were drawn and enemies made that were out to take advantage of
the situation and prevail in the internal fights. The Inspector General began investigating
and eventually DOL agents stepped into the matter. The current charges – which we
vehemently deny and will contest at trial – are the product of this internal war over the
Union. The government’s main cooperator CC-1, who is well-known by most of the
members as cooperating1, is a sandhog (workers who specialize in underground projects)
who brought many of his fellow sandhogs into Local 926. CC-1 got caught shaking down
his fellow sandhogs, charging them $1,500 for their Union cards. Once he was caught
and agreed to cooperate, he claimed that he was doing so at the instructions of DeFalco
and Tagliaferro. This is a complete fabrication.

        DeFalco, and his co-defendant Tagliaferro, were bringing in new members to
Local 926 because there is an election coming up. Unlike some other Locals, 926 does
not require a prospective member to have an Intent to Hire Letter from a Union
jobsite/employer. A prospective member only needs credentials, experience, an OSHA
and scaffold card. The purpose of bringing in new members, in addition to the fact that
jobs were available and needed filling due to the boom in building projects in the city,
was to hopefully garner those new members’ loyalty when it was time to vote. If DeFalco
and Tagliaferro were trying to win over these new members’ loyalties they would not
demand bribes for entry into the Local. This was an opportunity that CC-1 saw and took
full advantage of - shaking down his fellow sandhogs and blaming it on DeFalco and
Tagliaferro.

         Now that DeFalco has been charged, he is removed from his position as VP of
Local 157, and prohibited from working on Union jobs by the terms of his release.
Immediately after his release, John went about trying to find full-time employment to
support his family, himself and pay legal fees. After losing out on several jobs, John
finally landed a job with Dolphin Construction.

        Not being satisfied with John being stripped of his VP position and being banned
from union jobsites, the District Council has been sending trucks with signs, banners and
workers to DeFalco’s jobsite harassing the other workers and the managers by
demonstrating and calling him a scab. The most recent time was just this past Monday.
All this is a way to pressure Dolphin to fire DeFalco.



        1
            The DOL and U.S. Attorney investigation was well-known for the months before charges were
brought. Union meetings, flyers and leaked information about the grand jury investigation were all used to
discredit the upcoming re-elections of DeFalco and Tagliaferro. Members knew who was being interviewed
and even when certain individuals were being brought before the grand jury.
September 11, 2019
Page 4 of 6

         In addition to requiring employment to meet his child support obligations, college
tuition, expenses and legal fees, DeFalco also needs to maintain employment in order to
continue his family’s health coverage. More importantly, given the warring factions in
the Union, if John does not work another 300 hours on Local 157 jobs, he will not only
lose his health insurance, and he will not be able to run for election at the General
Convention coming up in Las Vegas.

                                         Argument

        On page 4 of its letter, the government alleges 3 instances that that they claim
violate the conditions of release:

   1. Days after DeFalco’s arrest, Witness-1 received several phone calls from
DeFalco, including from a cellphone where DeFalco allegedly told Witness-1 that CC-1
was cooperating against him and asked Witness-1 to give CC-3 his new cellphone
number.
    2. Witness-2, an unknown person claims that he heard from others that DeFalco has
contacted numerous individuals that Witness-2 works with and DeFalco previously
worked with – so presumably Local 157 members – and DeFalco allegedly stated his
belief that Witness-2 was cooperating and made derogatory or intimidating statements
about Witness-2.

   3. Witness-3, a current Union official told the government that DeFalco contacted
him and denied involvement in bribery scheme discussed his arrest and Indictment, and
sought to explain facts.

       The threshold for detention is not easily satisfied. Pursuant to18 USC Section
3148, “Sanctions for violation of release condition”, the court has to find:

              (A) probable cause to believe that the person has committed a federal, state
                  or local crime while on release or

              (B) clear and convincing evidence that the person has violated any other
                  condition of release AND

                   2)(A) based on factors in 3142(g), there is no condition or combination
                   of conditions of release that will assure that the person won’t flee or
                   pose danger to safety of another person or community or 2(B); the
                   person is unlikely to abide by any condition or combination of
                   conditions of release

    The government cites to LaFontaine in support its use of proffered evidence and
revocation. LaFontaine, however, is distinguishable in several material and critical
respects:
September 11, 2019
Page 5 of 6

   1. Part of the critical evidence as to obstruction/witness tampering in LaFontaine
      was proven by a taped conversation that defendant had with a former employee of
      her medical clinic – on a taped line while LaFontaine was still in the MCC. This
      taped call provided powerful, corroborating evidence of LaFontaine’s obstruction.

   2. The government moved to revoke LaFontaine’s bail on two grounds:

       a. Clear and convincing evidence that she violated conditions of release by
          contacting Reyes, Jr. (the call was to Reyes from MCC and Reyes was a
          specific class of individuals the Magistrate-Judge had imposed a no contact
          order for); and
       b. Probable cause to believe LaFontaine committed the crime of witness
          tampering by attempting to influence Reyes’ testimony (again based on taped
          MCC call).

       As opposed to the alleged proffered evidence here, in LaFontaine, the
evidence of obstruction/tampering was substantial and corroborated in a number of key
respects:

           1. After her release on bail, LaFontaine met with Reyes Jr. several times;
           2. LaFontaine treated Reyes Jr.’s children to gifts and meals, and had not
              done so in the past;
           3. LaFontaine invited Reyes Jr. to her house and played him a copy of the
              MCC tape and asked him to “remind” her mother that she had a hernia
              operation, even though that was false;
           4. At the time, LaFontaine knew Reyes was a likely government witness at
              trial;
           5. LaFontaine’s husband sent Reyes Sr. a fraudulent set of medical records to
              support LaFontaine’s statements to Reyes Jr.;
           6. LaFontaine also provided Reyes Jr. with the name and address of another
              employee that she wanted to contact, along with a transcript of the MCC
              tape and an affidavit of a government attorney;
           7. The government also proffered that LaFontaine had shredded documents,
              attempted to contact other witnesses and intimidated a doctor from the
              clinic;
           8. Once LaFontaine lied in court during the 3-day hearing about not having a
              copy of the MCC tape, the government substantiated its allegation that she
              had the tape;
           9. And finally, the government revealed in court that Reyes Jr. was the
              source of the proffer.

        Previously, the Second Circuit in United States v. Matir, 782 F. 2d 1141 (2d Cir.
1986), had criticized the government where it proceeded strictly by way of proffer
without any independent evidence - tapes, photos or documents – or any affidavits. The
court in LaFontaine distinguished Matir because the government corroborated its proffer
with the MCC tape.
September 11, 2019
Page 6 of 6

         The court also noted that witness tampering occurs when a person
“knowingly…corruptly persuades another person, or attempts to do so, or engages in
misleading conduct toward another person, with intent to (1) influence, delay or prevent
the testimony of any person in an official proceeding, 1512(b).

        Even with all the independent evidence provided by the government, Judge
Mukasey was tempted to continue LaFontaine’s release on house arrest with other
conditions, but decided that her perjury during the hearing counseled in favor of
detention. Both the District Court and Second Circuit found that it was a close call to
revoke LaFontaine’s bail and detain her. And, lastly, the Circuit noted that the trial was
scheduled for less than 2 months away and that if there was a delay, the defendant could
renew her motion without prejudice. Here, we have at least several more months of
rolling discovery, motions and a trial most likely not until next Spring.

       We will address each of the 3 instances the government alleges in Court
tomorrow at the hearing and demonstrate that they fail to meet the clear and
convincing standard, and fail to show any knowing intent by John to tamper or
obstruct with any alleged witness.

        Lastly, even if the Court finds that the government has met its burden, the inquiry
does not end there. Rather, as required by the statute, the Court must find that based on
the factors in 3142(g), there is no condition or combination of conditions of release that
will assure that DeFalco will not pose danger to the safety of another person or
community or that he is unlikely to abide by any condition or combination of conditions
of release. As to this prong, we submit that there are certainly conditions of release that
are sufficient under the facts and circumstances to warrant continuing bail.

       Mr. DeFalco is well-aware of his responsibilities. He has been diligently working
to support his family and to pay for legal fees. He is also diligently working with counsel
defending this case. He has and will continue to abide by the conditions of release.

                                             Respectfully submitted,

                                              /s Robert G. Stahl, Esq.

                                             Robert G. Stahl, Esq.



cc:    AUSA Jarrod Schaeffer (via ECF)
       AUSA Thomas McKay (via ECF)
       PTS Officer John Moscato (via ECF)
       PTS Officer Nicholas Zotti (via email)
